DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 08/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-8 were previously pending and subject to a non-final Office Action mailed 05/13/2022. Claims 1, 5, 7, and 8 were amended. Claim 2 was cancelled. Claims 1 and 3-8 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
Claim Objections
	Applicant has amended Claim 7 as Examiner suggested. Accordingly, the objection to claim 7 has been rendered moot and thus, has been withdrawn. 

Double Patenting 
Applicant amended the independent claims to recite limitations not claimed in applications 17/511703 and 17/528810. Claims 1, 7, and 8 are patentably distinct from the claims in ‘703 and ‘810 applications; accordingly, the double patenting rejection of claims 1-8 is withdrawn. 

35 USC § 102/103
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner relies on new reference Reiley et al. (US2019/0197325) to teach the image comparison features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US2016/0332535) in view of Juliver et al. (US2012/0041675) in view of Reiley et al. (US2019/0197325).
	
As per independent Claim 1, 
Bradley teaches a left-behind belongings delivery support apparatus comprising: 
a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle (see Bradley figure 1 and para. 21-22 where the system (100) which includes system manage (110) is operated on an in-vehicle computing system of an autonomous vehicle; para. 15, 46, and 50 for the user’s computing device; see figure 1 and para. 21-23 service arrangement system (190) which, may be a server implemented through a computer system, communicates with the vehicle-mounted device (system manage (110) and system (100)) and communicates with the mobile terminal (user devices) to arrange transport services)
a processor configured to send, when a request for delivery of belongings left behind in the vehicle is received from the mobile terminal through the communication device, a movement command for moving the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device (see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location; para. 68 where the user requests a delivery of the object to a location specified by the user; see also para. 79-80 and figure 4D; para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)
upon receiving the request for delivery, the processor is configured to send a command to the vehicle-mounted device through the communication device for making the vehicle-mounted device perform a task (para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)
receive the image after the user has exited the vehicle from the vehicle- mounted device through the communication device, and send the image after the user has exited the vehicle to the mobile terminal through the communication device (see Bradley para. 36-37 where the AV includes one or more cameras positioned within the trunk of the AV; para. 59 set of cameras facing the interior of the vehicle (back seat, trunk, or other compartment); para. 39-40 where the system can control the object detection system to detect objects at various times and the object detection (130) can provide image of the object captured by the set of cameras to the system manage (110); para. 43-45 where object detection system detects objects after the transport service has completed i.e. after the user has exited the vehicle; para. 46 where after detecting an object left behind in the vehicle, an object message (which may be one or more images of the object) is transmitted from the system manage (110) to the service arrangement system (190) who transmits it to the user’s computing device)

Bradley does not teach wherein, upon receiving request for delivery, send the image after the user has exited the vehicle.

Juliver teaches:
wherein, upon receiving the request for delivery, send the image after the user has exited the vehicle (see Juliver para. 156 where the user may initiate the “oh no!” or “recall” function to immediately recall a vehicle to their current location if they left an item in the vehicle, the user may enter details of the forgotten items which may be relayed to the driver “so as to aid the driver in determining if said forgotten items are in his vehicle. The driver may be able to respond to the client in a similar manner, to acknowledge or deny possession of the described items”; para. 186 where the vehicle is equipped with a camera and the camera images are retrieved and used to confirm/repudiate whether the rider left their property in the vehicle; para. 192 where the captured image is stored for surveillance purposes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley invention with the Juliver wherein, upon receiving the request for delivery, send the image after the user has exited the vehicle with the motivation of increasing the efficiency of the system as with the Juliver modification, the user can request delivery of their left-behind item and then view an image to verify the left-behind item or confirm its existence within the vehicle. The Juliver modification also prevents fraud as in para. 186 “in the event that the rider claims they have left their property in the vehicle, these photos may be retrieved to confirm or repudiate their claim. This may prevent vehicle drivers from dishonestly denying that property was left in their vehicle so that they may keep it for themselves”. 

Bradley/Juliver does not teach wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle.

Reiley teaches:
wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle (para. 25-29 pre-ride image of the interior of the vehicle before the user enters; para. 30-33 post-ride image after the user exits the vehicle; para. 38-41 where the post-ride and pre-ride images are compared to determine a change in the interior of the vehicle and regions in the post-ride image may be flagged to indicate “a new object is present in the autonomous vehicle’s interior”; para. 42-47 where the system identifies the type of object in the flagged region of the post-ride image)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Juliver invention with the Reiley wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle with the motivation of “reduce instances in which users leave personal items in the autonomous vehicle; reduce frequency of trips to a lost-and-found station by the autonomous vehicle and thus maintain high operating efficiency of the autonomous vehicle over time (e.g., a high ratio of paid trips completed or paid miles driven per unit time in operation); prevent theft of an object—left in the autonomous vehicle by one user—by a next rider; and/or ensure a clean interior environment for subsequent riders by selectively navigating to a cleaning station if a spill or debris is detected in the autonomous vehicle following conclusion of a ride; without involvement of a local or remote human operator to oversee operation of the autonomous vehicle” (para. 13 of Reiley). 
Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle of Reiley for the object detection of Bradley. Both references teach using cameras to capture images and detecting objects within the images to determine if a passenger left an item within the vehicle; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 3, 
Bradley/Juliver/Reiley teaches the left-behind belongings delivery support apparatus according to claim 1.
Bradley further teaches:
wherein when the processor receives a left-behind belongings notification indicating that the left- behind belongings have been detected in the vehicle from the vehicle-mounted device through the communication device, the processor sends the left-behind belongings notification to the mobile terminal through the communication device (see Bradley para. 36-39 where the system (100) determines if an object has been placed in the vehicle and notifies the system manage (110) in para. 40; para. 41-45 where the system determines the object has been removed from the vehicle or is still present in the vehicle as the user left it behind and in para. 46 the system manage (110) creates an object message which is transmitted to service arrangement system (190) which then transmits it to the user’s computing device, the object message “can also include notification information to cause the user’s computing device to display content to inform the user that the object has been left behind in the AV and/or to contact the entity that provides the service arrangement system”) 

As per dependent Claim 6, 
Bradley/Juliver/Reiley teaches the left-behind belongings delivery support apparatus according to claim 1.
Bradley further teaches:
wherein when the processor receives a command for discarding the left-behind belongings from the mobile terminal through the communication device, the processor does not send the movement command to the vehicle-mounted device (see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location)

As per independent Claim 7, 
Bradley teaches a left-behind belongings delivery support system comprising:
a vehicle-mounted device installed in a vehicle that is under automatic driving control (see Bradley figure 1 and para. 21-22 where the system (100) which includes system manage (110) is operated on an in-vehicle computing system of an autonomous vehicle) 
a mobile terminal of a user of the vehicle (see Bradley para. 15, 46, and 50 for the user’s computing device)
a server communicably connected to the vehicle-mounted device and the mobile terminal through a network (see figure 1 and para. 21-23 service arrangement system (190) which, may be a server implemented through a computer system, communicates with the vehicle-mounted device (system manage (110) and system (100)) and communicates with the mobile terminal (user devices) to arrange transport services)
wherein the mobile terminal sends a request for delivery of belongings left behind in the vehicle to the server (see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location; para. 68 where the user requests a delivery of the object to a location specified by the user; see also para. 79-80 and figure 4D) 
upon receiving the delivery request, the server sends a movement command to the vehicle-mounted device to move the vehicle to a delivery destination of the left-behind belongings and upon receiving the movement command, the vehicle-mounted device moves the vehicle to the delivery destination of the left-behind belongings (see Bradley para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)
upon receiving the request for delivery, the server is configured to send a command to the vehicle-mounted device for making the vehicle-mounted device perform a task (para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)
receive the image after the user has exited the vehicle from the vehicle- mounted device and send the image after the user has exited the vehicle to the mobile terminal (see Bradley para. 36-37 where the AV includes one or more cameras positioned within the trunk of the AV; para. 59 set of cameras facing the interior of the vehicle (back seat, trunk, or other compartment); para. 39-40 where the system can control the object detection system to detect objects at various times and the object detection (130) can provide image of the object captured by the set of cameras to the system manage (110); para. 43-45 where object detection system detects objects after the transport service has completed i.e. after the user has exited the vehicle; para. 46 where after detecting an object left behind in the vehicle, an object message (which may be one or more images of the object) is transmitted from the system manage (110) to the service arrangement system (190) who transmits it to the user’s computing device)

Bradley does not teach upon receiving the request for delivery, send the image after the user has exited the vehicle.

Juliver teaches:
upon receiving the request for delivery, send the image after the user has exited the vehicle (see Juliver para. 156 where the user may initiate the “oh no!” or “recall” function to immediately recall a vehicle to their current location if they left an item in the vehicle, the user may enter details of the forgotten items which may be relayed to the driver “so as to aid the driver in determining if said forgotten items are in his vehicle. The driver may be able to respond to the client in a similar manner, to acknowledge or deny possession of the described items”; para. 186 where the vehicle is equipped with a camera and the camera images are retrieved and used to confirm/repudiate whether the rider left their property in the vehicle; para. 192 where the captured image is stored for surveillance purposes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley invention with the Juliver upon receiving the request for delivery, send the image after the user has exited the vehicle with the motivation of increasing the efficiency of the system as with the Juliver modification, the user can request delivery of their left-behind item and then view an image to verify the left-behind item or confirm its existence within the vehicle. The Juliver modification also prevents fraud as in para. 186 “in the event that the rider claims they have left their property in the vehicle, these photos may be retrieved to confirm or repudiate their claim. This may prevent vehicle drivers from dishonestly denying that property was left in their vehicle so that they may keep it for themselves”. 

Bradley/Juliver does not teach wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle.

Reiley teaches:
wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle (para. 25-29 pre-ride image of the interior of the vehicle before the user enters; para. 30-33 post-ride image after the user exits the vehicle; para. 38-41 where the post-ride and pre-ride images are compared to determine a change in the interior of the vehicle and regions in the post-ride image may be flagged to indicate “a new object is present in the autonomous vehicle’s interior”; para. 42-47 where the system identifies the type of object in the flagged region of the post-ride image)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Juliver invention with the Reiley wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle with the motivation of “reduce instances in which users leave personal items in the autonomous vehicle; reduce frequency of trips to a lost-and-found station by the autonomous vehicle and thus maintain high operating efficiency of the autonomous vehicle over time (e.g., a high ratio of paid trips completed or paid miles driven per unit time in operation); prevent theft of an object—left in the autonomous vehicle by one user—by a next rider; and/or ensure a clean interior environment for subsequent riders by selectively navigating to a cleaning station if a spill or debris is detected in the autonomous vehicle following conclusion of a ride; without involvement of a local or remote human operator to oversee operation of the autonomous vehicle” (para. 13 of Reiley). 
Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle of Reiley for the object detection of Bradley. Both references teach using cameras to capture images and detecting objects within the images to determine if a passenger left an item within the vehicle; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per independent Claim 8, 
Bradley teaches a left-behind belongings delivery support method comprising the steps of: 
receiving a request for delivery of belongings left behind in a vehicle that is under automatic driving control from a mobile terminal of a user of the vehicle through a communication device configured to be able to communicate with a vehicle-mounted device installed in the vehicle and the mobile terminal (see Bradley figure 1 and para. 21-22 where the system (100) which includes system manage (110) is operated on an in-vehicle computing system of an autonomous vehicle; para. 15, 46, and 50 for the user’s computing device; see figure 1 and para. 21-23 service arrangement system (190) which, may be a server implemented through a computer system, communicates with the vehicle-mounted device (system manage (110) and system (100)) and communicates with the mobile terminal (user devices) to arrange transport services; see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location; para. 68 where the user requests a delivery of the object to a location specified by the user; see also para. 79-80 and figure 4D)
upon receiving the request for delivery, sending a command to the vehicle-mounted device through the communication device for making the vehicle-mounted device perform a task (para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)
receiving the image after the user has exited the vehicle from the vehicle- mounted device through the communication device, and sending the image after the user has exited the vehicle to the mobile terminal through the communication device (see Bradley para. 36-37 where the AV includes one or more cameras positioned within the trunk of the AV; para. 59 set of cameras facing the interior of the vehicle (back seat, trunk, or other compartment); para. 39-40 where the system can control the object detection system to detect objects at various times and the object detection (130) can provide image of the object captured by the set of cameras to the system manage (110); para. 43-45 where object detection system detects objects after the transport service has completed i.e. after the user has exited the vehicle; para. 46 where after detecting an object left behind in the vehicle, an object message (which may be one or more images of the object) is transmitted from the system manage (110) to the service arrangement system (190) who transmits it to the user’s computing device)
thereafter sending a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device (para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)

Bradley does not teach upon receiving the request for delivery, send the image after the user has exited the vehicle.

Juliver teaches:
upon receiving the request for delivery, send the image after the user has exited the vehicle (see Juliver para. 156 where the user may initiate the “oh no!” or “recall” function to immediately recall a vehicle to their current location if they left an item in the vehicle, the user may enter details of the forgotten items which may be relayed to the driver “so as to aid the driver in determining if said forgotten items are in his vehicle. The driver may be able to respond to the client in a similar manner, to acknowledge or deny possession of the described items”; para. 186 where the vehicle is equipped with a camera and the camera images are retrieved and used to confirm/repudiate whether the rider left their property in the vehicle; para. 192 where the captured image is stored for surveillance purposes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley invention with the Juliver upon receiving the request for delivery, send the image after the user has exited the vehicle with the motivation of increasing the efficiency of the system as with the Juliver modification, the user can request delivery of their left-behind item and then view an image to verify the left-behind item or confirm its existence within the vehicle. The Juliver modification also prevents fraud as in para. 186 “in the event that the rider claims they have left their property in the vehicle, these photos may be retrieved to confirm or repudiate their claim. This may prevent vehicle drivers from dishonestly denying that property was left in their vehicle so that they may keep it for themselves”. 

Bradley/Juliver does not teach wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle.

Reiley teaches:
wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle (para. 25-29 pre-ride image of the interior of the vehicle before the user enters; para. 30-33 post-ride image after the user exits the vehicle; para. 38-41 where the post-ride and pre-ride images are compared to determine a change in the interior of the vehicle and regions in the post-ride image may be flagged to indicate “a new object is present in the autonomous vehicle’s interior”; para. 42-47 where the system identifies the type of object in the flagged region of the post-ride image)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Juliver invention with the Reiley wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle with the motivation of “reduce instances in which users leave personal items in the autonomous vehicle; reduce frequency of trips to a lost-and-found station by the autonomous vehicle and thus maintain high operating efficiency of the autonomous vehicle over time (e.g., a high ratio of paid trips completed or paid miles driven per unit time in operation); prevent theft of an object—left in the autonomous vehicle by one user—by a next rider; and/or ensure a clean interior environment for subsequent riders by selectively navigating to a cleaning station if a spill or debris is detected in the autonomous vehicle following conclusion of a ride; without involvement of a local or remote human operator to oversee operation of the autonomous vehicle” (para. 13 of Reiley). 
Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the vehicle-mounted device is configured to: compare an image before the user enters the vehicle with an image after the user has exited the vehicle, and determine that the left-behind belongings have been detected when an object that was not present in the image before the user enters the vehicle is detected in the image after the user has exited the vehicle of Reiley for the object detection of Bradley. Both references teach using cameras to capture images and detecting objects within the images to determine if a passenger left an item within the vehicle; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US2016/0332535) in view of Juliver et al. (US2012/0041675) in view of Reiley et al. (US2019/0197325) as applied to claim 3 above, further in view of Stauffer et al. (US2017/0213165) in view of Brady et al. (US10245993).

As per dependent Claim 4, 
Bradley/Juliver/Reiley teaches the left-behind belongings delivery support apparatus according to claim 3. 
Bradley further teaches:
wherein the left-behind belongings notification is issued when the left-behind belongings have been detected within the vehicle (see Bradley para. 36-39 where the system (100) determines if an object has been placed in the vehicle and notifies the system manage (110) in para. 40; para. 41-45 where the system determines the object has been removed from the vehicle or is still present in the vehicle as the user left it behind and in para. 46 the system manage (110) creates an object message which is transmitted to service arrangement system (190) which then transmits it to the user’s computing device, the object message “can also include notification information to cause the user’s computing device to display content to inform the user that the object has been left behind in the AV and/or to contact the entity that provides the service arrangement system”)
the left-behind belongings notification includes an image (see para. 40 where the object message includes images of the object and where the object is located)

Bradley/Juliver/Reiley does not teach when the left-behind belongings have been stored in a lost-and-found box.

Stauffer teaches:
wherein the left-behind belongings notification is issued when the left-behind belongings have been stored in a lost-and-found box (see Stauffer para. 40-41 where item storage feature (132) “may be a bin that tilts to allow the passenger’s personal items to slide into a secure storage compartment when controller determines that the passenger has departed without the personal item” and the item storage feature has sensors to detect the presence of items placed there and the controller alerts the customer about the items placed in the storage area; see also para. 49-55 where in para. 55 the passenger’s personal property is secured and an intercept of the vehicle for retrieval is scheduled)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Juliver/Reiley invention with the Stauffer wherein the left-behind belongings notification is issued when the left-behind belongings have been stored in a lost-and-found box with the motivation of “reduce risk of passengers losing, forgetting, or having personal property stolen from a shared or temporary use vehicle/rideshare” (para. 30). 

Bradley/Juliver/Reiley/Stauffer does not teach the left-behind belongings notification includes an image of the inside of the lost-and-found box and a password to unlock the lost-and found box. 

Brady teaches:
an image of the inside of the box (see Brady Column 6 Lines 16-38 where the autonomous ground vehicle includes image sensors within the storage compartment; Column 12 Lines 47 to Column 13 Lines 8 where the camera in the storage compartment captures images to identify the item and determine presence of the item and the images may be transmitted to the user so the user may identify what items have been placed in the storage compartment)
a password to unlock the box (see Brady Column 66 Lines 34 to column 67 Lines 18 where the access code is provided to the user who can use the access code to unlock the storage compartment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Juliver/Reiley/Stauffer invention with the Brady an image of the inside of the box and a password to unlock the box to increase user convenience and item security as with the Brady modification, the user can view the item placed within the box and identify what the item is and the box is secured so only the user can retrieve their item. 

As per dependent Claim 5, 
Bradley/Juliver/Reiley/Stauffer/Brady teaches the left-behind belongings delivery support apparatus according to claim 4.
Bradley further teaches:
wherein when the processor receives the delivery request, the processor sends a command, to the vehicle-mounted device through the communication device, to let the vehicle-mounted device provide guidance (see Bradley para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)

Bradley does not teach wherein when the processor receives the delivery request, before receiving the left-behind belongings notification.

Juliver teaches: 
wherein when the processor receives the delivery request, before receiving the left-behind belongings notification (see Juliver para. 156 where the user may initiate the “oh no!” or “recall” function to immediately recall a vehicle to their current location if they left an item in the vehicle; para. 186 where camera images are used to confirm if the rider left their property in the vehicle; para. 187 where the notification from the driver of the vehicle to the system and pushed to a client device may be “It seems you forgot something in my vehicle, should I return with it to you” to which the client may reply yes, no, or please bring back to your central station and leave it for me; Examiner clarifying that in the case where the user remembers they forgot an item in the vehicle and select the oh no/recall function to immediately recall the vehicle, the system receives the delivery request before the driver has a chance to notify the system that the user forgot an item in the vehicle)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley invention with the Juliver wherein when the processor receives the delivery request, before receiving the left-behind belongings notification with the motivation of increasing the convenience for the user who left behind an item in a vehicle as in para. 156 the Juliver modification allows for the user to initiate an attempt to immediately recall a driver and vehicle to the location where the user was dropped off or the user’s current location if the user left an item in the vehicle. 

Bradley/Juliver/Reiley does not teach let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box.

Stauffer teaches:
let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box (see Stauffer para. 40-41 where item storage feature (132) “may be a bin that tilts to allow the passenger’s personal items to slide into a secure storage compartment when controller determines that the passenger has departed without the personal item” and the item storage feature has sensors to detect the presence of items placed there and the controller alerts the customer about the items placed in the storage area; see also para. 49-55 where in para. 55 the passenger’s personal property is secured and an intercept of the vehicle for retrieval is scheduled or the autonomous vehicle may be routed to a lost and found facility, “securing the personal property includes disallowing use to subsequent passengers of the storage space in which the personal property is secured”; para. 32 where the autonomous vehicle includes controller (120))

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Juliver/Reiley invention with the Stauffer let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box with the motivation of “reduce risk of passengers losing, forgetting, or having personal property stolen from a shared or temporary use vehicle/rideshare” (para. 30). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada et al. (US2020/0005059) teaches comparing images pre-ride and post-ride to determine changes in the interior of a vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628